 
Exhibit 10.37
 
Purchase and Sale Agreement
And Joint Escrow Instructions


TO:
First American Title Insurance Company
 
Escrow No. 371 5758
 
5 First American Way
 
Escrow Officer:  Jeanne Gould
 
Santa Ana, California  92707
 
Telephone No.:   714/250-5340
     
Facsimile No.:   714/250-5309

 
This Purchase and Sale Agreement and Joint Escrow Instructions (this
“Agreement”), dated as of March __, 2011 (the “Effective Date”), is entered into
by and between SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability
company (“Seller”), and CV COMMUNITIES, LLC, a Delaware limited liability
company (“Buyer”), and constitutes an agreement for the purchase and sale of
real property and joint escrow instructions directed to First American Title
Insurance Company (as “Escrow Holder”) to establish an escrow (the “Escrow”) to
accommodate the transaction contemplated hereby.


RECITALS:
 
A.           Seller owns certain unimproved land (commonly known as Tentative
Tract No. 29835) located in the City of Menifee (the “City”), County of
Riverside (the “County”), California, as more particularly described in
Exhibit “A” attached hereto and incorporated herein by this reference (the
“Land”).
 
B.           The term “Appurtenant Rights” shall mean all of Seller’s right,
title and interest, if any, in and to any rights and appurtenances pertaining to
the Land, development rights, roads, alleys, easements, streets and ways
appurtenant to the Land, rights of ingress and egress thereto. The Land, the
Appurtenant Rights and any improvements on the Land shall sometimes hereinafter
be referred to collectively as the “Property”.
 
C.           Seller wishes to sell the Property to Buyer, and Buyer wishes to
purchase the Property from Seller, all under the terms and conditions contained
herein.
 
NOW THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows:
 
1.           Purchase and Sale. Seller agrees to sell the Property to Buyer and
Buyer agrees to purchase the Property from Seller, on and subject to the terms
and conditions hereinafter set forth.
 
2.           Purchase Price. The “Purchase Price” for the Property shall be Four
Million Five Hundred Thousand and No/100 Dollars ($4,500,000) all cash at
Closing (as hereinafter defined).
 
3.           Payment of Purchase Price. The Purchase Price shall be paid as
follows:
 
a.           Not later than 5:00 PM (Pacific Time) on the third (3rd) business
day following the Effective Date, Buyer shall deposit into the Escrow by
confirmed wire transfer of immediately available federal funds, the amount of
Fifty Thousand and No/100 Dollars ($50,000) (the “First Deposit”).

 
Page 1

--------------------------------------------------------------------------------

 
 
b.           Prior to the expiration of the Due Diligence Period (as hereinafter
defined), if Buyer wishes to proceed with the Purchase of the Property, Buyer
shall deposit into Escrow by confirmed wire transfer of immediately available
federal funds, the additional sum of Two Hundred Thousand and No/100 Dollars
($200,000) (the “Second Deposit”). The First Deposit and the Second Deposit
shall become non-refundable to Buyer upon Escrow Holder’s receipt of the Second
Deposit, except upon a termination of this Agreement as a result of (i) Seller’s
material default under this Agreement occurring prior the Close of Escrow, or
(ii) the failure of any material condition precedent to Buyer’s obligation to
purchase the Property expressly stated herein.
 
The First Deposit, together with the Second Deposit shall sometimes collectively
be referred to herein as the “Deposit”. The Deposit and all interest on that
portion of the Deposit while in Escrow during the term of this Agreement, shall
be credited in favor of Buyer against the Purchase Price for the Property upon
the Close of Escrow, but shall be (i) paid to Seller if Seller is entitled to
receive the Deposit in accordance with this Agreement, or (ii) returned to Buyer
if Buyer is entitled to a return of the Deposit in accordance with this
Agreement.
 
c.           In addition to the Deposit, within one (1) business day following
the Execution Date, Buyer shall also deposit or cause to be deposited with
Escrow Holder the additional sum of One Hundred Dollars ($100.00) (the
“Independent Consideration”). The Independent Consideration shall be
non-refundable to Buyer as independent consideration for the rights and options
extended to Buyer under this Agreement, including, without limitation, the right
and option to terminate this Agreement as provided herein. The Independent
Consideration shall be released to Seller immediately following Buyer’s deposit
of the Independent Consideration into Escrow. In all instances under this
Agreement in which Buyer elects to terminate or is deemed to have terminated
this Agreement and the Deposit is returned to Buyer, Seller shall retain the
Independent Consideration when the Deposit is returned to Buyer. The Independent
Consideration shall not be applicable towards the Purchase Price or treated as
consideration given by Buyer for any purpose other than stated in this Section
2.c.
 
d.           The balance of the Purchase Price, together with Buyer’s share of
costs to be paid and pro-rations to be made pursuant to Section 13 and Section
14 of this Agreement, shall be deposited by Buyer into the Escrow by confirmed
wire transfer of immediately available federal funds, no later than 3:00 P.M.
(Pacific Time) on the last business day before the Close of Escrow and shall be
disbursed to Seller by Escrow Holder upon the Close of Escrow.
 
4.           Opening and Close of Escrow.
 
a.           Opening of Escrow. For the purposes of this Agreement, the “Opening
of Escrow” shall mean the date that Escrow Holder receives the First Deposit and
executed counterpart copies (delivered or by facsimile transmission) of this
Agreement signed by Buyer and Seller. Escrow Holder shall notify Buyer and
Seller, in writing, of the date of Opening of Escrow. Buyer and Seller agree to
execute, deliver and be bound by any reasonable and customary supplemental
instructions that may be reasonably requested by Escrow Holder or that may be
necessary or convenient to consummate the transaction contemplated hereby;
provided, however, that such supplemental instructions shall be consistent with
and shall not supersede this Agreement and in all cases this Agreement shall
control.
 
b.           Close of Escrow. For purposes of this Agreement, the “Close of
Escrow” with respect to the Property shall mean the date on which a grant deed
executed by Seller conveying the title to the Land, substantially in the form
attached hereto as Exhibit “B” (the “Grant Deed”), is recorded in the Official
Records of the County. The Grant Deed shall provide that the documentary
transfer tax shall not be shown of record.  The Close of Escrow shall occur on
Tuesday, April 19, 2011 (the “Closing Date”), unless extended by mutual
agreement of Buyer and Seller or an earlier date as designated by mutual
agreement between Buyer and Seller, provided that the deposits required by
Section 11 below have been made by Seller and Buyer, respectively, all
conditions precedent to Buyer’s obligations hereunder have either been satisfied
or waived in writing by Buyer, and neither Seller nor Buyer is then in default
hereunder. On or before three (3) business days before the Closing Date, Escrow
Holder shall prepare for approval of the parties a proforma closing statement
setting forth the estimated adjustments and prorations as of the scheduled
Closing Date.

 
Page 2

--------------------------------------------------------------------------------

 
 
5.           Buyer’s Contingencies. For the benefit of Buyer, Buyer’s obligation
to consummate the transaction contemplated in this Agreement shall be expressly
subject to and contingent upon satisfaction of each of the following
contingencies (“Contingencies”), all of which shall be deemed satisfied if and
when Buyer delivers the Second Deposit to Escrow.
 
a.           Title Matters.
 
i.           First American Title Insurance Company (the “Title Company”) is
preparing a preliminary title report (the “PTR”) (Order No. 371 5758) with
respect to the Property, which has been delivered to Buyer. The Title Company is
hereby instructed to make available to Buyer copies of all exceptions referred
to in the PTR within three (3) days following Opening of Escrow. On or before
March 25, 2011, Buyer shall notify Seller in writing either (1) of any title
exceptions which Buyer is unwilling to accept (such exception(s) being herein
called, collectively, the “Un-permitted Exceptions”, and such notice being
herein called a “Title Objection Notice”), or (2) that Buyer has no objections
to title to the Real Property (such notice being herein called a “Title
Acceptance Notice”). Buyer’s failure to timely deliver either a Title Objection
Notice or a Title Acceptance Notice as required above shall be deemed Buyer’s
disapproval of the condition of title to the Property, this Agreement shall
terminate and the termination provisions of Section 12 below shall apply. If a
Title Objection Notice has been timely delivered, Seller may undertake to
eliminate the Un-permitted Exceptions subject to the terms and conditions of
this Section. Buyer hereby waives any right Buyer may have to object, as an
objection to title or as grounds for Buyer’s refusal to close this transaction,
to any Un-permitted Exception which Buyer does not include in a Title Objection
Notice, unless (1) such Un-permitted Exception was first raised by the Title
Company subsequent to the date of the PTR, or such Un-permitted Exception
appears or is disclosed by any matter shown on Buyer’s new or updated ALTA
survey (if obtained by Buyer), but did not appear or was not disclosed by any
matter shown on the Existing Survey (as hereafter defined), and (2) Buyer shall
send a Title Objection Notice to Seller with respect to such Un-permitted
Exception within five (5) days after the Title Company shall notify Buyer of
such Un-permitted Exception or Buyer shall receive its new survey, as applicable
(failure to so notify Seller shall be deemed to be a waiver by Buyer of its
right to raise such Un-permitted Exception as an objection to title or as a
ground for Buyer’s refusal to close the transaction contemplated by this
Agreement). Notwithstanding anything to the contrary contained in this
Agreement, Seller, in its sole discretion, shall have the right to extend the
Closing Date for a period not to exceed thirty (30) days for the purpose of
attempting to cure or remove any Un-permitted Exception (such period of time
commencing upon Seller’s receipt of a Title Objection Notice from Buyer and
continuing through and including the date that is thirty (30) days from the
Closing Date being herein called the “Extension Period”), provided that Seller
shall notify Buyer, in writing, within ten (10) days after receipt by Seller of
the Title Objection Notice, that it will endeavor to eliminate such Un-permitted
Exception. Notwithstanding the foregoing or anything to the contrary set forth
in this Agreement, Seller shall not under any circumstance be required or
obligated to cause the cure or removal of any Un-permitted Exception, including,
without limitation, to bring any action or proceeding, to make any payments or
otherwise to incur any expense in order to eliminate any Un-permitted Exception
not waived by Buyer or to arrange for title insurance insuring against
enforcement of such Un-permitted Exception against, or collection of the same
out of, the Land, notwithstanding that Seller may have attempted to do so, or
may have obtained an extension of the Closing Date for such purpose; provided,
however, that notwithstanding anything to the contrary contained herein, Seller
shall remove any and all monetary liens and encumbrances affecting the Property
(excluding non-delinquent taxes, bonds and assessments) (“Seller’s Monetary
Liens”).

 
Page 3

--------------------------------------------------------------------------------

 
 
ii.           Within three (3) days of Seller’s receipt of a Title Objection
Notice, Seller shall notify Buyer in writing (“Seller’s Title Objection
Response”)  whether it is unable or unwilling to remove such Un-permitted
Exceptions, in which event Buyer shall have the right, as its sole remedy for
such inability of Seller, by delivery of written notice to Seller within three
(3) days following receipt of notice from Seller of its election not to remove
such Un-permitted Exceptions, to either (1) terminate this Agreement by written
notice delivered to Seller (in which event the termination provisions of Section
12 below shall apply), or (2) accept title to the Property subject to such
Un-permitted Exceptions without an abatement in or credit against the Purchase
Price, in which event such Un-permitted Exceptions shall then become Permitted
Exceptions. The failure of Buyer to deliver any written notice of election under
this Section 5.a.ii within three (3) days following receipt of written notice
from Seller of its election not to remove such Un-permitted Exceptions shall
conclusively be deemed to be an election under clause (2) of the preceding
sentence. Seller agrees to use good faith, commercially reasonable efforts to
remove any Un-permitted Exception which Seller indicates in Seller’s Title
Objection Response it is willing to remove, but Seller’s failure to cause such
item(s) to be removed (other than Seller’s Monetary Liens) shall not be a
default of Seller but shall be only a failure of a condition precedent to
Buyer’s obligation to purchase the Property.
 
iii.           If, as of the Close of Escrow, in addition to Seller’s Monetary
Liens, there are any monetary liens or encumbrances that Seller has agreed to
discharge under this Agreement, Seller shall cause the discharge of the same,
either by way of payment or by alternative manner reasonably satisfactory to
Seller and the Title Company, and the same shall not be deemed to be
Un-permitted Exceptions.
 
iv.           The Property shall be sold and conveyed subject to the following
exceptions to title (collectively, the “Permitted Exceptions”):


 1.           any state of facts that an accurate survey may show (unless Buyer
obtains a survey, in which event any survey exceptions arising in connection
therewith shall be Permitted Exceptions unless Buyer has delivered a Title
Objection Notice to Seller with respect thereto within the applicable time
period specified in this Agreement and prior to the expiration of the Due
Diligence Period);


 2.           those matters specifically set forth in Schedule B to the PTR that
are accepted by Buyer as provided in this Agreement, and all matters of record
affecting the land that are accepted by Buyer as provided in this Agreement,
other than Seller’s Monetary Liens;


 3.           all laws, ordinances, rules and regulations of the United States,
the State of California, the County, the City, or any agency, department,
commission, bureau or instrumentality of any of the foregoing having
jurisdiction over the Property (each, a “Governmental Authority”), as the same
may now exist or may be hereafter modified, supplemented or promulgated; and


 4.           any Un-permitted Exception which Seller is unwilling or unable to
remedy as provided in this Agreement and this Agreement is not terminated by
Buyer as a result thereof as provided above.

 
Page 4

--------------------------------------------------------------------------------

 
 
v.           In the event Buyer requests any endorsements to the Title Policy
(other than a contiguity endorsement and mechanic’s lien endorsement where
applicable) (“Buyer Requested Title Endorsements”), the issuance of any such
Buyer Requested Title Endorsements shall not be or be deemed to be a condition
to closing the transaction contemplated hereunder and in no event shall Seller
be obligated to provide any indemnity or other document or undertake any
obligation in order to cause the Title Company to issue the same. To the extent
Buyer requires a mechanic’s lien endorsement from the Title Company, Seller will
pay for such endorsement. Seller shall also provide any necessary affidavit to
the Title Company demonstrating that it is the sole party in possession of the
Property.


vi.           Buyer may order, at Buyer’s cost and expense, a new survey of the
Property or, at Buyer’s option, an update of any existing survey of the Property
(the “Existing Survey”), in either case prepared by a surveyor registered in the
State of California, certified by said surveyor as having been prepared in
accordance with the current minimum detail requirements of a rural ALTA land
survey. In order for Buyer to preserve Buyer’s right to object to survey
exceptions as Un-Permitted Exceptions, Buyer must send to Seller a Title
Objection Letter with respect to survey matters prior the expiration of the Due
Diligence Period. Buyer shall cause to be delivered to Seller a copy of any new
survey or update to the Existing Survey at the same time Buyer receives the
same.
 
b.           Due Diligence Reviews. Commencing prior to the Effective Date and
ending on or before 5:00 PM (Pacific Time) on April 8, 2011 (the “Due Diligence
Period”), Buyer has had, and shall have, the opportunity to review and
investigate the Property, in Buyer’s sole discretion, which review and
investigation may include, without limitation, the following matters:
 
i.             The adequacy and condition of improvements to the Property and
the adequacy of all utilities to the Property, including, but not limited to,
power, water, gas, telephone, cable and sanitary sewer.
 
ii.            The condition of the soils and the geologic, environmental and
engineering conditions of the Property, based on any and all soils, engineering,
environmental or geologic tests, reports and studies which Buyer desires to
perform, which reports, tests and studies shall be performed at Buyer’s sole
cost and expense in compliance with the provisions of Section 18 below;
provided, however, that Buyer shall not conduct any invasive testing on the
Property without Seller’s prior approval, which approval Seller shall not
unreasonably withhold or delay.
 
iii.           Any documents, instruments and agreements in Seller’s possession
or control specifically requested by Buyer and relating to the currently
intended use or development of the Property but excluding proprietary or
confidential materials, or matters subject to attorney client privilege or
constituting attorney work product (the “Property Information Materials”),
including without limitation, and to the extent Seller has such Property
Information Materials, any architectural plans, geo-technical reports,
engineering reports, civil engineering drawings (in electronic PDF or CADD
form), surveys (including any existing ALTA surveys in Seller’s possession),
permits, correspondence with governmental agencies, a phase I environmental
audit, traffic studies and drainage studies, which items have been delivered by
Seller to Buyer, or made available to Buyer by Seller, prior to the Effective
Date. Such Property Information Materials have been provided or made available
to Buyer as an accommodation only, and Seller makes no representation as to the
accuracy or completeness of any of such reports, surveys, investigations, audits
or studies (except as otherwise may be expressly stated in Section 7 below).
Notwithstanding the foregoing, Seller will continue to make available to Buyer
for inspection during the Due Diligence Period, any and all Property Information
Materials during the term of this Agreement.

 
Page 5

--------------------------------------------------------------------------------

 
 
If, prior to the expiration of the Due Diligence Period, Buyer deposits into
Escrow the Second Deposit, then Buyer shall be deemed to have unconditionally
approved the condition of the Property as provided in this Agreement; otherwise,
Buyer shall be deemed to have disapproved the condition of the Property, in
which event the termination provisions of Section 12 of this Agreement shall
apply.
 
6.           “AS-IS” Sale; Release; Indemnity.
 
a.           Buyer acknowledges and agrees that Buyer is experienced in the
purchase and development of land similar to the Property and that Buyer has
inspected the Property, or will, during the Due Diligence Period, inspect the
Property, to its satisfaction, and is qualified to make such inspections. Except
as expressly provided herein, Buyer acknowledges that it is fully relying on
Buyer’s (or Buyer’s representatives’ or consultants’) inspections of the
Property and not upon any statements (oral or written) which may have been made
or may be made (or purportedly made) by Seller or any of its representatives or
consultants, including, without limitation, the Recitals set forth above in this
Agreement. Buyer acknowledges that Buyer, or Buyer’s representatives and/or
consultants, will have the opportunity to thoroughly inspect and examine the
Property to the extent deemed necessary by Buyer in order to enable Buyer to
evaluate the condition of the Property and all other aspects of the Property
(including, but not limited to, the environmental condition of the Property),
and except to the extent of Seller’s representations expressly set forth in
Section 7 below, Buyer acknowledges that Buyer will rely solely upon its own (or
its representatives’ or consultants’) inspections, examinations and evaluations
of the Property, as a material part of the consideration to Seller to enter into
this Agreement and to sell the Property to Buyer. Subject to the foregoing,
Buyer hereby agrees to accept the Property (including without limitation all
improvements to the Property) at the Close of Escrow in its “AS IS, WHERE IS”
condition and with all faults, patent and latent, and without representations
and warranties of any kind, express or implied, or arising by operation of law,
except as expressly set forth in Section 7 below. Without limiting the
generality of the foregoing, with the exception of those representations and
warranties made by Seller in Section 7 below, Seller and each of Seller’s
members, shareholders, agents, affiliated companies, contractors, subcontractors
of every tier, material suppliers to the Property, consultants and attorneys,
and the officers, directors, employees of all of the foregoing (collectively,
“Seller’s Related Parties”) have made no representations, guaranties or
warranties, and specifically disclaim, and Buyer accepts that Seller and
Seller’s Related Parties have disclaimed, any and all representations,
guaranties or warranties, express or implied, or arising by operation of law, of
or relating to the Property, including, without limitation, of or relating to
(i) the use, income potential, characteristics or condition of the Property or
any portion thereof, including, without limitation, warranties of suitability,
habitability, merchantability, and design or fitness for any specific or a
particular purpose, (ii) the existence, non-existence and/or adequacy of all
on-site and offsite rights of way, licenses, easements and permits, (iii) the
nature, manner, construction, condition, state of repair or lack of repair of
any improvements on the Property, whether or not obvious, visible or apparent,
(iv) the existence, amount and nature of any and all federal, state, regional,
County, City and local fees to be imposed upon the Property or upon Buyer as a
condition to the recording of a final tract map or obtaining building permits
for the construction of residential homes or other improvements within the
Property, including, without limitation, any Multi-Species Habitat Conservation
Program fees and Transportation Uniform Mitigation fees imposed by the County or
the City, and transportation impact mitigation fees, park maintenance fees and
fees for police, fire and other County or City services imposed by the County or
City, (v) the environmental condition of the Land and the presence or absence of
or contamination by a Hazardous Substance (defined below), or the compliance of
the Property with regulations or laws pertaining to health or the environment,
(vi) the soil conditions, drainage, flooding characteristics, utilities or other
conditions existing in, on or under the Property, (vii) title to the Land, and
matters of record affecting said title; and (viii) the compliance of the
Property with, and the limitations and obligations imposed pursuant to,
applicable laws and regulations affecting the Property (including zoning and
building codes and the status of development or use rights respecting the
Property). Buyer hereby expressly assumes all risks, liabilities, claims,
damages and costs (and agrees that Seller and the Seller’s Related Parties shall
not be liable for any special, direct, indirect, consequential, or other
damages) resulting or arising from or related to the ownership, use, condition,
development, maintenance, repair or operation of the Property, subject to
Seller’s liability under Seller’s express representations and warranties
contained in Section 7 below. Without in any way limiting the foregoing, and
except only to the extent any Claims (defined below) arise from Seller’s express
representations and warranties contained in Section 7 below, Buyer releases
Seller and Seller’s Related Parties from any and all claims, demands, causes of
action, judgments, losses, damages, liabilities, costs and expenses (including,
without limitation, attorneys’ fees and disbursements), whether known or
unknown, liquidated or contingent which Buyer or any agent, representative,
affiliate, employee, director, officer, partner, member, servant, shareholder,
trustee, assignee or other person or entity acting on Buyer’s behalf or
otherwise related to or affiliated with Buyer may have arising from or related
to any matter or thing related to or in connection with the Property, including,
without limitation, the documents and information referred to in this Agreement,
any construction defects, errors or omissions in the design or construction of
all or any portion of the Property, any physical, environmental or other
conditions relating to or affecting the Property, and the active and passive
negligence of Seller or any Seller’s Related Parties in connection with the
foregoing (collectively, “Claims”). Buyer shall not look to Seller, or any of
Seller’s Related Parties, in connection with the foregoing for any redress or
relief. The foregoing releases shall be given full force and effect according to
each of its expressed terms and provisions, including those relating to unknown
and unsuspected claims, damages and causes of action. This Section specifically
includes any Claims under any Environmental Laws. For purposes hereof, the term
“Environmental Laws” includes, but is not limited to, the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901
et seq.), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. §§ 9601 et seq.), the Emergency Planning and Community
Right to Know Act (42 U.S.C. §§ 11001 et seq.), the Clean Air Act (42 U.S.C. §§
7401 et seq.), the Clean Water Act (33 U.S.C. §§ 1251 et seq.), the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. §§ 1801 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Safe Drinking Water Act (42
U.S.C. §§ 300f et seq.), the Endangered Species Act of 1973 (16 U.S.C. §§ 1531
et seq.) and the National Historic Preservation Act (16 U.S.C. §§ 470 et seq.),
as any of the same may be amended from time to time, and any state or local law
dealing with environmental matters, and any federal and/or state regulations,
orders, rules, procedures, guidelines and the like promulgated in connection
with any of the foregoing, regardless of whether the same are in existence on
the Effective Date. The term “Hazardous Substance” as used in this Agreement
shall mean any toxic or hazardous substance, material or waste or any pollutant
or contaminant or infectious or radioactive material, including, but not limited
to, those substances, materials or wastes regulated now or in the future under
any Environmental Laws and any and all of those substances included within the
definitions of “hazardous substances”, “hazardous materials”, “hazardous waste”,
“hazardous chemical substance or mixture”, “imminently hazardous chemical
substance or mixture”, “toxic substances”, “hazardous air pollutant”, “toxic
pollutant” or “solid waste” in the Environmental Laws. Hazardous Substances
shall also mean any and all other similar terms defined in other federal, state
and local laws, statutes, regulations, orders or rules and materials and wastes
which are, or in the future become, regulated under applicable local, state or
federal law for the protection of health or the environment or which are
classified as hazardous or toxic substances, materials or waste, pollutants or
contaminants, as defined, listed or regulated by any federal, state or local
law, regulation or order or by common law decision, including, without
limitation, (i) trichloroethylene, tetrachloroethylene, perchloroethylene and
other chlorinated solvents, (ii) any petroleum products or fractions thereof,
(iii) asbestos, (iv) polychlorinated biphenyls, (v) flammable explosives, (vi)
urea formaldehyde, and (vii) radioactive materials and waste. The provisions of
this Section shall be deemed effective on the Effective Date and also upon the
Close of Escrow, and shall survive the Close of Escrow.

 
Page 6

--------------------------------------------------------------------------------

 
 
b.           Buyer acknowledges that certain of the Property Information
Materials have been prepared by parties other than Seller. Buyer accepts the
fact that Seller is making no representation or warranty whatsoever, express or
implied, as to the completeness, content or accuracy of the Property Information
Materials, except as may otherwise be provided in Section 7 below. Buyer
specifically releases Seller and the Seller’s Related Parties from all claims,
whether known or unknown, which are or may be asserted against or incurred by
Buyer by reason of the information contained in, or that should have been
contained in, the Property Information Materials or in the Recitals to this
Agreement.
 
Waiver of Civil Code Section 1542
 
To evidence the intent of the parties as to the foregoing releases by Buyer of
Seller, Buyer hereby represents, warrants, and acknowledges to Seller and
Seller’s Related Parties that it understands the foregoing releases. In
furtherance of this intention, Buyer expressly waives the provisions of Section
1542 of the Civil Code of the State of California relating to the matters
specifically released above, which provides as follows:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”



MB   AB
Buyer’s Initials

 
7.           Seller’s Representations, Warranties and Covenants.  Seller hereby
represents and warrants to Buyer, which representations and warranties shall be
true and correct as of the Effective Date and as of the date of the Close of
Escrow, and, subject to Section 31 hereof, shall survive the Close of Escrow, as
follows:
 
a.           Seller is a limited liability company duly organized, validly
existing and in good standing under Delaware law and is qualified to conduct
business in the State of California. Seller has the legal power, right and
authority to enter into this Agreement and the instruments to be executed by
Seller pursuant to this Agreement and to consummate the transactions
contemplated hereby.
 
b.           All requisite action has been taken by Seller in connection with
Seller’s execution of this Agreement, the instruments to be executed by Seller
pursuant to this Agreement and the consummation of the transactions contemplated
hereby.
 
c.           The individuals executing this Agreement and the instruments to be
executed by Seller pursuant to this Agreement on behalf of Seller have the legal
power, right and actual authority to bind Seller to the terms and conditions of
this Agreement and such instruments.

 
Page 7

--------------------------------------------------------------------------------

 
 
d.           Neither the execution and delivery of this Agreement and the
documents referenced herein, nor the undertaking of the obligations set forth
herein, nor the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement or the documents referenced herein
conflict with or result in the material breach of any terms, conditions or
provisions of, or constitute a default under, any bond, note or other evidence
of indebtedness or any contract, indenture, mortgage, deed of trust, loan,
partnership agreement, lease or other agreement or instrument to which Seller is
a party.
 
e.           To Seller’s knowledge, except as otherwise disclosed to Buyer in
writing, the Property Information Materials do not contain any material
inaccuracy or any material omission which would render such Property Information
Materials materially misleading.
 
f.           Hazardous Materials.  To the Seller’s knowledge, there are no:
(1) Hazardous Materials (as defined below) now located, or that previously were
located, on, in, under, or within any portion of the Property, (2) enforcement,
clean-up, removal or other governmental or regulatory actions threatened,
instituted or completed relating to any Hazardous Materials on, in, under,
within or in the vicinity of the Property, (3) claims made or threatened by any
governmental agency or official or any other third party against Seller or the
Property relating to damage, contribution, cost recovery, compensation, loss or
injury resulting from any Hazardous Materials on, in, under, or within any
portion of the Property, (4) underground storage tanks now or formerly located
on the Property, and (5) Hazardous Materials located on, in, under, or within
any real property adjoining or in the vicinity of the Property that could cause
the Property or any part thereof to be classified as “border-zone property”
under the provisions of California Health & Safety Code Sections 25220 et seq.,
as amended, and implementing regulations.  For purposes of this Agreement, the
term “Hazardous Materials” shall mean hazardous wastes, hazardous materials,
hazardous substances or any other formulation intended to define, list or
classify substances by reason of deleterious properties as such terms are
defined in any applicable federal, state or local laws or ordinances, including
without limitation any material defined as a “hazardous material” in
Section 25501 of the California Health and Safety Code, asbestos, and petroleum
hydrocarbons and by-products.
 
g.           No Litigation.  To the Seller’s knowledge, there are no legal
actions, suits, or other legal or administrative proceedings, including, without
limitation condemnation proceedings, pending or, to Seller’s knowledge, that
affect or could affect, the ability of Seller to perform its obligations under
this Agreement.
 
h.           Contracts and Leases.  To Seller’s knowledge, there are no
contracts, leases, licenses, instruments or other rights affecting the Property
which will survive or otherwise be enforceable against Buyer following the
Closing Date.
 
i.           Conformance with Law.  Seller has not received any notice of
violation from any governmental authorities having the responsibility for
monitoring compliance with federal, state or local zoning, building, fire,
environmental, health and safety laws and regulations affecting the Property,
and Seller has no actual knowledge of any violations of any such laws and
regulations.
 
For purposes of this Section 7, “Seller’s knowledge” shall refer to the actual,
personal knowledge of Tim McSunas and Brian Rupp, without any duty of inquiry or
investigation. In the event a representation or warranty of Seller as stated
above is true as of the Effective Date, but due to the occurrence of a change in
circumstances of which Seller actually becomes aware between the Effective Date
and the Close of Escrow, cannot be stated truthfully by Seller in all material
respects upon the Close of Escrow, Seller shall not be in breach of this
Agreement by reason thereof, provided Seller promptly after learning of the same
and prior to the Close of Escrow, notifies Buyer in writing of such change in
circumstances. In such event, Buyer shall have the right, by written notice to
Seller and Escrow Holder within five (5) business days of learning of such
changed circumstance, to either (x) waive such changed circumstances (which
shall be deemed given if Buyer authorizes Escrow Holder to close Escrow) and
proceed to close Escrow with Seller’s relevant representation or warranty deemed
qualified to apply except for the changed circumstances, or (y) deem such change
in circumstances a failure of a condition precedent to Buyer’s obligation to
purchase the Property and terminate this Agreement, in which event the
termination provisions of Section 12 below shall apply.

 
Page 8

--------------------------------------------------------------------------------

 
 
8.           Buyer’s Representations, Warranties and Covenants. Buyer hereby
represents and warrants to Seller, which representations and warranties shall be
true and correct as of the Effective Date and as of the date of the Close of
Escrow, and, subject to Section 31 hereof, shall survive the Close of Escrow, as
follows:
 
a.           Buyer is a corporation duly organized, validly existing and in good
standing under Florida law and is qualified to conduct business in the State of
California. Buyer has the legal power, right and authority to enter into this
Agreement and the instruments to be executed by Buyer pursuant to this Agreement
and to consummate the transactions contemplated hereby.
 
b.           All requisite action has been taken by Buyer in connection with
Buyer’s execution of this Agreement, and as of April 8, 2011, the instruments to
be executed by Buyer pursuant to this Agreement, and the consummation of the
transactions contemplated hereby.
 
c.           The individuals executing this Agreement and the instruments to be
executed by Buyer pursuant to this Agreement on behalf of Buyer have the legal
power, right and actual authority to bind Buyer to the terms and conditions of
this Agreement and such instruments.
 
d.           Neither the execution and delivery of this Agreement and the
documents referenced herein, nor the undertaking of the obligations set forth
herein, nor the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement or the documents referenced herein
conflict with or result in the material breach of any terms, conditions or
provisions of, or constitute a default under, any bond, note or other evidence
of indebtedness or any contract, indenture, mortgage, deed of trust, loan,
partnership agreement, lease or other agreement or instrument to which Buyer is
a party.
 
9.           Title Insurance. It shall be a condition to the Close of Escrow for
Buyer’s benefit that the Title Company shall have unconditionally committed to
issue to Buyer an ALTA standard coverage owner’s policy of title insurance (the
“Title Policy”) in the amount of the Purchase Price, showing fee simple title to
the Land to be vested in Buyer free and clear of all liens and encumbrances
other than the Permitted Exceptions. Buyer, at Buyer’s sole option so long as
the Close of Escrow is not thereby delayed and not as a condition to the Close
of Escrow, may elect to obtain an ALTA extended coverage Title Policy. In such
event, Seller shall pay for the standard coverage portion of the premium for the
Title Policy and the cost of any curative endorsements Seller has agreed to
provide, and Buyer shall pay the portion of the cost of the Title Policy
attributable to extended coverage, including the cost of any Buyer Requested
Title Endorsements.
 
10.           Conditions to Close of Escrow.
 
a.           Buyer’s obligation to purchase the Property and close Escrow is
subject to and conditioned upon the satisfaction of the following conditions on
or before the Close of Escrow:
 
i.            The Title Company shall be committed to issue the Title Policy to
Buyer in accordance with the requirements of Section 9 above;
 
ii.           The physical condition of the Property shall not have changed in
any material, adverse manner between the end of the Due Diligence Period and the
Close of Escrow;

 
Page 9

--------------------------------------------------------------------------------

 
 
iii.           The representations and warranties of Seller under Section 7
above shall be true and correct on the Closing Date, and Seller shall not be in
material breach of any such representation or warranty given by Seller;
 
iv.           Seller shall not otherwise be in default in the performance of any
of its material obligations under this Agreement.
 
b.           Seller’s obligation to sell the Property and close the Escrow is
subject to and conditioned upon the satisfaction of the following conditions on
or before the Close of Escrow:
 
i.            The representations and warranties of Buyer under Section 8 above
shall be true and correct on the Closing Date, and Buyer shall not be in
material breach of any such representation or warranty given by Buyer;
 
ii.            Buyer shall have deposited into the Escrow all funds required to
pay the Purchase Price and Buyer’s share of pro-rations and closing costs;
 
iii.           the Title Company shall be committed to issue the Title Policy to
Buyer in accordance with the requirements of Section 9 above; and
 
iv.           Buyer shall not be in default of any other obligation of Buyer
under this Agreement.
 
11.           Deliveries to Escrow Holder.
 
a.           Seller shall execute and deliver or cause to be delivered to Escrow
Holder by 5:00 P.M. on the last business day before the outside date for the
Close of Escrow the following instruments, and documents:
 
i.             The Grant Deed, in recordable form, duly executed and
acknowledged by Seller;
 
ii.            a Certification of Non-Foreign Status (the “Certification”),
substantially in the form attached hereto as Exhibit “C”, and a California Form
593-C;
 
iii.           a General Assignment (the “Assignment”) substantially in the form
attached hereto as Exhibit “D”; and


iv.          any other instruments and documents which Seller is obligated to
execute and deliver into the Escrow under this Agreement.
 
b.           Buyer shall execute (and have notarized where appropriate) and
deliver or cause to be delivered to Escrow Holder by 5:00 P.M. on the last
business day before the outside date for the Close of Escrow the following:
 
i.           all sums that Buyer is required to deliver to Escrow Holder
pursuant to Section 3.d to close the Escrow; and
 
ii.           any other instruments and documents which Buyer is obligated to
execute and deliver into the Escrow under this Agreement.

 
Page 10

--------------------------------------------------------------------------------

 
 
12.           Termination. Whenever (i) a party has the right to terminate this
Agreement pursuant to an express provision of this Agreement, and notifies the
other party of its election to terminate the Agreement, or (ii) this Agreement
automatically terminates pursuant to an express provision of this Agreement,
then:
 
a.           This Agreement, the Escrow and the rights and obligations of Buyer
and Seller under this Agreement shall terminate except as otherwise expressly
provided in this Agreement;
 
b.           If neither Buyer nor Seller are in breach of this Agreement, each
party shall be responsible to pay one-half of any cancellation charges payable
to Escrow Holder and the Title Company; otherwise the breaching party shall be
responsible for all such cancellation charges;
 
c.           Escrow Holder shall promptly return to Seller and Buyer all
documents deposited by them into the Escrow, respectively;
 
d.           Buyer and/or Buyer’s Representatives (as hereinafter defined) shall
promptly deliver to Seller all originals and copies of such information and all
third party reports and studies obtained by Buyer and/or Buyer’s Representatives
(without warranty as to accuracy or completeness and subject to the rights of
third party consultants preparing such reports), except to that portion of such
information already in the public domain (e.g., title reports, matters of public
record, filings with public agencies);
 
e.           If Buyer is entitled to the return of the First Deposit (and if
made, the Second Deposit) (i.e., Buyer terminates this transaction due to a
breach by Seller of this Agreement or due to the failure of a condition
precedent to Buyer’s obligation to purchase the Property as specified in Section
10.a above), then provided the terms of Section 12.d. above have been satisfied,
as evidenced by written notice from Seller to Escrow Holder, Escrow Holder shall
release the Deposit to Buyer; provided, if Escrow; and
 
f.           If Buyer is not entitled to the return of the First Deposit (and if
made, the Second Deposit), then, if holding the First and/or Second Deposit,
Escrow Holder shall release the First Deposit (and if made, the Second Deposit)
to Seller.
 
13.           Costs and Expenses. The premium for the Title Policy shall be paid
in accordance with the provisions of Section 9 above. The escrow fees of Escrow
Holder shall be shared equally by Seller and Buyer. Seller shall pay all
documentary transfer taxes payable with the recordation of the Grant Deed. Buyer
and Seller shall pay, respectively, Escrow Holder’s customary charges to buyers
and sellers for document drafting, recording and miscellaneous charges. Buyer
and Seller shall each pay their own legal and professional fees and fees of
other consultants incurred in connection with this transaction. All other costs
and expenses shall be allocated equally between Buyer and Seller, except the
costs of performing the obligations of each party to this Agreement, which costs
shall be borne solely by the party incurring such costs. The provisions of this
Section 13 shall survive the Close of Escrow or a termination of this Agreement.
 
14.           Pro-rations and Credits.
 
a.           Real property taxes and assessments with respect to the Land based
upon the latest available tax information shall be pro-rated such that Seller
shall be responsible for all such taxes and assessments levied against the
portion of Land owned by such entity to and including the day prior to the Close
of Escrow and Buyer shall be responsible for all such taxes and assessments
levied against the Land from and after the date of the Close of Escrow. If the
Land is not as of the Close of Escrow assessed as separate legal parcels, the
parties shall in good faith fairly allocate a pro-rata share of the property
taxes of the larger tax parcel of which the Land is a part based on previous tax
bills. Seller shall be responsible for any supplemental or escaped assessments
attributable to Seller’s ownership of the Property before the Close of Escrow,
but assessed after Close of Escrow.

 
Page 11

--------------------------------------------------------------------------------

 
 
b.           As soon as reasonably practicable after the Close of Escrow, (i) if
any errors or omissions are made regarding adjustments and pro-rations as set
forth above, the parties shall make the appropriate corrections promptly upon
the discovery thereof, and (ii) if any estimates are made at the Close of Escrow
regarding adjustments or pro-rations, the parties shall make the appropriate
corrections promptly when accurate information becomes available. Any refunds
from the County tax collector attributable to reduced real property assessments
commencing as of the Close of Escrow shall be the property of Buyer. The
provisions of this Section 14.b shall survive the Close of Escrow.
 
15.           Disbursements and Other Actions by Escrow Holder. Upon the Close
of Escrow, Escrow Holder shall promptly undertake all of the following in the
manner indicated:
 
a.           Escrow Holder shall first cause the Grant Deed to be recorded in
the Official Records of the County, together with any other documents that the
parties hereto may mutually direct.
 
b.           Escrow Holder shall hold and/or disburse all funds deposited with
Escrow Holder by Buyer as follows:
 
i.             Deduct (and disburse) all items chargeable to the account of
Buyer pursuant hereto;
 
ii.            Deduct (and disburse or credit to Buyer where appropriate) all
items chargeable to the account of Seller pursuant hereto (including, without
limitation, any credits and/or reimbursements to which Buyer is entitled where
expressly provided in this Agreement); and
 
iii.           Refund to Buyer any excess funds deposited by Buyer.
 
c.           Escrow Holder shall direct the Title Company to issue the Title
Policy to Buyer.
 
d.           Escrow Holder shall deliver to Buyer and Seller, originals of the
executed counterparts of the documents and instruments deposited by the parties
pursuant to Section 11 hereof that are not recorded, and copies of all recorded
documents; to Buyer only, the original of the Certification.
 
e.           Escrow Holder shall deliver to Buyer and Seller duplicate originals
or copies (as the case may be) of all documents delivered by Escrow Holder to
Buyer at Closing.
 
f.           Escrow Holder shall provide Buyer and Seller with a closing
statement covering the sale of the Property to Buyer.

 
Page 12

--------------------------------------------------------------------------------

 
 
16.           Default.
 
a.           By Buyer.  IN THE EVENT THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT DOES NOT CLOSE DUE TO THE DEFAULT OF BUYER, THEN SELLER’S RETENTION OF
THE DEPOSIT SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT
LAW OR IN EQUITY, FOR SUCH DEFAULT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT
THAT EXPRESSLY SURVIVE A TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO LIMIT SELLER’S RIGHTS OR DAMAGES
UNDER ANY INDEMNITIES GIVEN BY BUYER TO SELLER UNDER THIS AGREEMENT. SELLER AND
BUYER HAVE DISCUSSED THE POSSIBLE CONSEQUENCES TO SELLER IN THE EVENT THAT THE
ESCROW FAILS TO CLOSE AS A RESULT OF BUYER’S DEFAULT. SELLER AND BUYER HAVE
DETERMINED AND HEREBY AGREE THAT IT WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT
TO FIX THE ACTUAL DAMAGES TO SELLER OCCURRING IN THE EVENT OF BUYER’S DEFAULT
UNDER THIS AGREEMENT. THE PARTIES, HAVING MADE DILIGENT BUT UNSUCCESSFUL
ATTEMPTS TO ASCERTAIN THE ACTUAL COMPENSATORY DAMAGES SELLER WOULD SUFFER IN THE
EVENT OF BUYER’S NON-PERFORMANCE OF ANY OBLIGATION HEREUNDER, HEREBY AGREE THAT
A REASONABLE ESTIMATE OF SUCH DAMAGES IS AN AMOUNT EQUAL TO THE DEPOSIT, AND IN
THE EVENT THIS TRANSACTION FAILS TO CLOSE DUE TO BUYER’S DEFAULT UNDER THIS
AGREEMENT, SELLER SHALL BE ENTITLED TO RECEIVE AND RETAIN THE DEPOSIT AS FULLY
AGREED LIQUIDATED DAMAGES. SELLER WAIVES ANY AND ALL RIGHT TO SEEK OTHER RIGHTS
OR REMEDIES AGAINST BUYER, INCLUDING, WITHOUT LIMITATION, SPECIFIC PERFORMANCE.
IN THE EVENT THAT BUYER DISPUTES THE RELEASE FO THE DEPOSIT FROM ESCROW, THIS
PROVISION SHALL NOT LIMIT SELLER’S RIGHT TO RECOVER ATTORNEYS’ FEES AND COSTS
PURSUANT TO SECTION 25 HEREIN BELOW IN ADDITION TO THE DEPOSIT. THE PAYMENT AND
RETENTION OF THE DEPOSIT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE
OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369,
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO
CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677. SELLER HEREBY WAIVES THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 3389. UPON ANY SUCH BREACH OR
DEFAULT BY BUYER HEREUNDER, THIS AGREEMENT SHALL BE TERMINATED AND NEITHER PARTY
SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EACH TO THE OTHER,
EXCEPT FOR THE RIGHT OF SELLER TO RETAIN SUCH LIQUIDATED DAMAGES, AND EXCEPT AS
EXPRESSLY PROVIDED ABOVE. THE PARTIES AGREE THAT, UNDER THE CIRCUMSTANCES OF
THIS TRANSACTION AND THE MARKETPLACE AT THE TIME HEREOF, THIS LIQUIDATED DAMAGES
PROVISION IS REASONABLE AND IN ACCORDANCE WITH CALIFORNIA CIVIL CODE SECTION
1671.



  
WAS
 
MB   AB
   
SELLER’S INITIALS
 
BUYER’S INITIALS
 

 
b.           By Seller.
 
i.           For any Seller default occurring prior to the Close of Escrow,
Buyer may elect either to:  (1) bring and maintain an action for specific
performance, in which case Buyer shall file and serve such action on Seller
within sixty (60) days after the Seller Default, or (2) terminate this Agreement
and Escrow, receive a refund of the Deposit; and Buyer waives its right to seek
any other damages of any type or any other remedy against Seller or any other
Indemnitee in connection with such Seller Default.
 
ii.           For Seller’s breach of one or more of its representation and
warranties made in Section 7 as of the Close of Escrow, Buyer’s sole remedy
shall be to file an action against Seller for damages within sixty (60) days
after discovering such breach which damages shall not exceed, in the aggregate,
a maximum of Two Hundred Fifty Thousand Dollars ($250,000), and Buyer waives its
right to seek any other remedy against Seller in connection with such a breach.
 
iii.           For any Seller default not described in Subsection (ii) above and
occurring after the Close of Escrow, Seller’s sole remedy shall be to bring and
maintain an action for specific performance, in which case Buyer shall file and
serve such action on Seller within sixty (60) days after the Seller Default, and
Buyer waives its right to seek damages of any type or any other remedy against
Seller or any Seller’s Related Parties in connection with such Seller
default.  However, if the JAMS referee determines that specific performance is
not available as a remedy for the Seller Default described in this paragraph,
the remedy limitations of this paragraph shall not apply.

 
Page 13

--------------------------------------------------------------------------------

 
 
c.           No Limitation.  In no event shall this Section 16 limit either
party’s rights against the other in connection with any of the following:  (i)
Section 19 (Brokers), or (ii) Section 25 (Professional Fees).
 
17.           Entry-Related Insurance Requirements. The following shall
constitute the “Required Insurance Coverage” of a party under the stated
circumstance:
 
a.           Prior to entry on the Property during the term of this Agreement by
Buyer or its employees, contractors or agents, Buyer shall maintain, with
insurance companies acceptable to Seller, the following insurance: Worker's
Compensation Insurance to the extent required by law and Comprehensive General
Liability or Commercial General Liability insurance, with limits of not less
than One Million Dollars ($1,000,000.00) combined single limit and not less than
Two Million Dollars ($2,000,000.00) on a general aggregate basis, for bodily
injury, death and property damage. Each policy of insurance shall name as
additional insureds Seller and any other affiliate or subsidiary to which this
Agreement may be assigned by Seller upon notice to Buyer of same. Further, each
policy of insurance shall state that such policy is primary and noncontributing
with any insurance carried by Seller. Such policy shall contain a provision that
the naming of the additional insured shall not negate any right the additional
insured would have had as a claimant under the policy if not so named and shall
contain a severability of interest clause or cross-liability endorsement. A
certificate, together with any endorsements to the policy required to evidence
the coverage which is to be obtained hereunder, shall be delivered to Seller
prior to any entry onto the Property. The certificate shall expressly provide
that no less than thirty (30) days prior written notice shall be given Seller in
the event of any material alteration to or cancellation of the coverages
evidenced by said certificate. A renewal certificate for each of the policies
required in this Paragraph shall be delivered to Seller not less than thirty
(30) days prior to the expiration date of the term of such policy. Any policies
required by the provisions of this Paragraph may be made a part of a blanket
policy of insurance with a "per project, per location endorsement" so long as
such blanket policy contains all of the provisions required herein and does not
reduce the coverage, impair the rights of the other party to this Agreement or
negate the requirements of this Agreement
 
18.           Right of Entry.
 
a.           Buyer and Buyer’s agents, representatives, consultants, contractors
and subcontractors (collectively, “Buyer’s Representatives”) shall have the
right to enter upon the Land at all reasonable times during the term of this
Agreement, in order to conduct such further investigations, tests and studies as
Buyer shall reasonably deem necessary (the “Investigations”), so long as such
activities do not unreasonably damage the Land. Prior to entry onto the Land,
Buyer shall deliver to Seller a certificate or certificates evidencing that the
Required Insurance Coverage specified in Section 17 above has been obtained and
is in effect. Buyer shall keep the Land free and clear of any mechanic’s liens
or materialmen’s liens arising out of any such activities (and at Buyer’s sole
expense, Buyer shall immediately discharge of record or bond around any such
liens or encumbrances that are so filed or recorded, including, without
limitation, liens for services, labor or materials furnished in connection with
the activities of Buyer or Buyer’s Representatives on the Property). Further,
Buyer hereby indemnifies and holds Seller harmless from and against any and all
claims, demands, causes of action, losses, costs, liabilities and/or expenses
(including, without limitation, attorneys’ fees and disbursements) to the extent
caused by Buyer or Buyer’s Representatives in connection with any Investigations
or other activities of Buyer or Buyer’s Representatives taken with respect to
the Land and/or any liens or encumbrances filed or recorded against the Property
as a result thereof; provided, however, that notwithstanding the foregoing, in
no event shall Buyer be responsible for any environmental conditions existing on
the Land and discovered by (but not caused or exacerbated by an act or knowing
omission of) Buyer during the course of Buyer’s investigation of the Land, or
any acts of Seller or Seller’s Related Parties. The foregoing obligation shall
survive the Close of Escrow or termination of this Agreement.

 
Page 14

--------------------------------------------------------------------------------

 
 
b.           During the term of this Agreement, Buyer shall:
 
i.             conduct any further Investigations of the Property deemed
desirable by Buyer (but the subject transaction shall not be contingent upon the
results of such Investigations);
 
ii.            provided that Seller has given approval for invasive testing,
promptly repair any damage to the Land resulting from Buyer’s Investigations and
replace, refill and re-grade any holes made by Buyer in, or Buyer’s excavations
of, any portion of the Property used for such Investigations so that the Land
shall be in substantially the same condition that it existed in prior to such
Investigations;
 
iii.           fully comply with all laws applicable to the Investigations and
all other activities undertaken in connection therewith;
 
iv.          give Seller reasonable advance notice so that Seller can arrange to
have a representative present during all Investigations undertaken hereunder;
 
v.            take all actions and implement all protections reasonably
necessary to ensure that the Investigations and the equipment, materials, and
substances generated, used or brought onto the Land in connection with the
Investigations pose no threat to the safety or health of persons or the
environment and cause no damage to the Land or other property of Seller or other
persons; and
 
vi.           furnish to Seller, at no cost or expense to Seller (but without
warranty as to accuracy, completeness or fitness for a particular purpose) and
subject to any disclaimers or limitations on reliance imposed by third party
consultants), copies of all surveys, soil test results, engineering, asbestos,
environmental and other third party studies and reports relating to the
Investigations which Buyer shall obtain with respect to the Land (Buyer shall be
relieved of this obligation if the Agreement terminates due to a breach by
Seller of a material obligation under this Agreement).
 
The foregoing obligations shall survive the Close of Escrow or a termination of
this Agreement.
 
c.           Without limiting the foregoing, in no event shall Buyer, without
the prior written consent of Seller, which shall not be unreasonably withheld,
conditioned or delayed, make any invasive physical testing (environmental,
geo-technical or otherwise) on the Land.
 
19.           Brokers. Buyer and Seller each warrant and covenant to the other
that other than Land Advisors Organization (Jeffrey Spindler), whose commission
shall be paid by Seller pursuant to a separate agreement between Seller and Land
Advisors, no fees or commissions are due or owing to any finders or brokers as a
result of this transaction. In the event of any claim for brokers’ for finders’
fees or commissions in connection with the negotiations, execution or
consummation of this Agreement or the purchase and sale of the Property, then
Buyer shall indemnify, save harmless and defend Seller from and against any such
claim based upon any alleged statement, representation or agreement by Buyer,
and Seller shall indemnify, save harmless and defend Buyer from and against any
such claim based upon any alleged statement, representation or agreement by
Seller. The provisions of this Section shall survive the Close of Escrow.

 
Page 15

--------------------------------------------------------------------------------

 
 
20.           Assignment. Buyer may not assign or transfer its rights or
obligations under this Agreement without the prior written consent of Seller,
which consent, except as provided below, may be withheld by Seller in its sole
and absolute discretion, and which may be conditioned upon such terms and
conditions as Seller may require, in its sole and absolute discretion.
Notwithstanding the foregoing, Buyer shall have the right to assign its interest
under this Agreement to any corporation, partnership or limited liability
company over which Buyer or its principals has or have managerial control and in
which Buyer and/or its principals has or have a material economic interest,
provided that in either instance the assignee unqualifiedly and fully assumes
all the obligations of Buyer (including all post-closing obligations of Buyer as
set forth in this Agreement) for the express benefit of Seller pursuant to a
fully executed assignment and assumption agreement delivered to Seller not later
than five (5) business days prior the Close of Escrow. Notwithstanding and
without limiting the foregoing, no assignment of this Agreement shall release
the original Buyer hereunder and no consent given by Seller to any transfer or
assignment of Buyer’s rights or obligations hereunder shall be deemed to
constitute a consent to any other transfer or assignment of Buyer’s rights or
obligations hereunder and no transfer or assignment in violation of the
provisions hereof shall be valid or enforceable. Subject to the foregoing, this
Agreement and the terms and provisions hereof shall inure to the benefit of and
be binding upon the successors and assigns of the parties hereto.
 
21.           Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be personally delivered or sent by
registered or certified mail, postage prepaid, return receipt requested,
delivered or sent by telecopy or reputable overnight courier (such as Federal
Express) and shall be deemed received upon the earlier of (i) if personally
delivered, the date of delivery to the address of the person to receive such
notice, (ii) if mailed, three (3) business days after the date of posting by the
United States post office, (iii) if given by fax or telecopy, when sent, or (iv)
if sent by reputable overnight courier (such as Federal Express), one (1)
business day after deposit with the overnight delivery service. Any notice,
request, demand, direction or other communication sent by cable or telecopy must
be confirmed within forty-eight (48) hours by letter mailed or delivered in
accordance with the foregoing. The addresses of Buyer, Seller and Escrow Holder
are as follows:


To Seller:
SPT-Lake Elsinore Holding Co., LLC  
c/o Shopoff Advisors, L.P.
 
8951 Research Drive
 
Irvine, California  92618
 
Attention:  Mr. Tim McSunas
 
Telephone:
(949) 417-9945
 
Facsimile:
(949) 417-1399
 
Email:
tmcsunas@shopoff.com
     
With a copy to:
Gromet & Associates
 
114 Pacifica, Suite 250
 
Irvine, California  92618
 
Attention:
Stevan J. Gromet, Esq.
 
Telephone:
(949) 261-1110
 
Facsimile:
(949) 261-1818
 
Email:
sjgromet@grometlaw.com
     
To Buyer:
CV Communities, LLC
 
2850 Redhill Avenue, Suite 200
 
Santa Ana, California  92705
 
Attention:  Mr. August Belmont, President


 
Page 16

--------------------------------------------------------------------------------

 
 

 
Telephone:
(949) 251-8050
 
Facsimile:
(949) 878-1730
 
Email:
august@cityventures.com
     
With a copy to:
Kenneth M. Kaplan, Esq.
 
361 Forest Avenue, Suite 204
 
Laguna Beach, California 92651
 
Attention:
Kenneth Kaplan
 
Telephone:
(949) 715-0770
 
Facsimile:
(949) 715-0772
 
Email:
kaplankm@gmail.com



To Escrow Holder:
to the address given at the top of page 1 hereof

 
22.           Required Actions of Buyer and Seller. Buyer and Seller shall
execute all instruments and documents and take all other actions that may be
reasonably required in order to consummate the purchase and sale herein
contemplated, and shall use commercially reasonable efforts to accomplish the
Close of Escrow in accordance with the provisions hereof.
 
23.           Partial Invalidity. If any term or provision of this Agreement or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
 
24.           Waivers. No failure or delay of either party in the exercise of
any right or remedy given to such party hereunder or the waiver by any party of
any condition hereunder for its benefit (unless the time specified in this
Agreement for exercise of such right or remedy has expired) shall constitute a
waiver of any other or further right or remedy nor shall any single or partial
exercise of any right or remedy preclude other or further exercise thereof or
any other right or remedy. No waiver by either party of any breach hereunder or
failure or refusal by the other party to comply with its obligations hereunder
shall be deemed a waiver of any other or subsequent breach, failure or refusal
to so comply.
 
25.           Professional Fees. Subject to the provisions of Section 16 hereof,
in the event of the bringing of any action or suit by either party against the
other by reason of any breach of any of the covenants, representations or
warranties of the other party under this Agreement, the prevailing party shall
be entitled to have and recover of and from the other party all costs and
expenses of the action or suit, including, without limitation, actual attorneys’
fees, accounting and engineering fees, and other professional fees resulting
therefrom.
 
26.           Entire Agreement; Amendment. This Agreement (including all
recitals, exhibits and schedules attached hereto) is the final expression of,
and contains the entire agreement between, the parties with respect to the
subject matter hereof and supersedes all prior understandings with respect
thereto including without limitation that certain Letter of Intent, dated
February 25, 2011. This Agreement may not be modified, changed, or supplemented,
nor may any obligation hereunder be waived, except by written instrument signed
by the party to be charged or by its agent duly authorized in writing or as
otherwise expressly permitted herein. The parties do not intend to confer any
benefit hereunder on any person, firm or corporation other than the parties
hereto.

 
Page 17

--------------------------------------------------------------------------------

 
 
27.           Time of the Essence. Time is of the essence with respect to each
and every provision of this Agreement. Whenever any action must be taken
(including the giving of notice or the delivery of documents) under this
Agreement during a certain period of time (or by a particular date) that ends
(or occurs) on a non-business day, then such period (or date) shall be extended
until the next succeeding business day. As used herein, the term “business day”
shall mean any day, other than a Saturday or Sunday, on which commercial banks
in the State of California are not required or authorized to be closed for
business.
 
28.           Construction of Agreement. Headings at the beginning of each
section and subsection of this Agreement are solely for the convenience of the
parties and are not a part of this Agreement. Whenever required by the context
of this Agreement, the singular shall include the plural and the masculine shall
include the feminine and vice verse. This Agreement shall not be construed as if
it had been prepared by one of the parties, but rather as if both parties had
prepared the same. Unless otherwise indicated, all references to sections and
subsections are to sections and subsections in this Agreement. All recitals,
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference.
 
29.           Third Parties. Nothing in this Agreement, whether expressed or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement upon any other person other than the parties hereto and their
respective permitted successors and assigns, and any third parties expressly
mentioned herein, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third parties any right of
subrogation or action over or against any party to this Agreement. Except to the
extent expressly provided for herein, this Agreement is not intended to and does
not create any third party beneficiary rights whatsoever.
 
30.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.
 
31.           Survival of Obligations. All of Buyer’s and Seller’s
representations and warranties in this Agreement shall survive the Close of
Escrow for a period of one (1) year; covenants of the parties expressly stated
to survive the Close of Escrow shall survive until the obligations in question
are discharged. All other obligations of Seller or Buyer not expressly stated to
survive the Close of Escrow or not stated in the exhibit documents to be
delivered upon the Close of Escrow shall be deemed discharged upon the Close of
Escrow and the recordation of the Grant Deed.
 
32.           Order of Reference.  The parties hereto agree that the State
Courts located in Riverside County, California (“Court”) shall have exclusive
jurisdiction over any action or proceeding brought to enforce or interpret any
provision of this Agreement (“Action”), and the parties hereby consent to the
exercise of personal jurisdiction over them by the Court for purposes of
resolving the Action. Any party may file a complaint with the Court, and in no
other court, and any party may give the other parties written notice of the
notifying party’s intent to apply to the Court to appoint a referee pursuant to
the provisions of California Code of Civil Procedure Section 638. Following the
filing of the complaint and service of the summons, such Action shall be
referred promptly by the Court (a) upon joint application of the parties, to a
retired judge or justice from the Orange County panel members of JAMS (“JAMS”)
stipulated by the parties within five (5) business days of the delivery of the
notifying party’s notice described above; or (b) if the parties have not so
stipulated, upon ex parte application of any party, to any retired judge or
justice from such panel; to try all of the issues including all pre-trial and
post-trial hearings, motions and matters of any kind whether of fact or of law
and report a statement of decision thereon which shall stand as a decision of
the Court. The referee shall have all the powers of a regular sitting Superior
Court judge including without limitation the power to impose sanctions and to
hold in contempt. Discovery shall be permitted in accordance with law and must
be completed no later than ten (10) calendar days prior to the date first set
for trial. A court reporter at the trial may be requested by any party. The
trial must commence within one hundred twenty (120) calendar days of the date of
appointment of the referee. Should JAMS, or a successor of JAMS, not be in
existence at the time an Action arises, the parties agree to jointly select in
good faith an alternate organization offering at that time services
substantially similar to those now offered by JAMS and, when so selected, such
alternate organization shall be substituted for JAMS wherever JAMS is referred
to herein.

 
Page 18

--------------------------------------------------------------------------------

 
 
33.           Limitation of Liability of Seller.  Notwithstanding anything to
the contrary contained in this Agreement, the covenants, undertakings and
agreements herein made on the part of the Seller are made and intended not for
the purpose of binding Seller personally or binding the general assets of the
Seller, but are made and intended to bind only Seller’s interest in the
Property, or an amount not greater than the proceeds of the sale of the
Property. No personal liability shall at any time be asserted or enforceable
against Seller (other than for a breach of Seller’s express representations
contained herein) or Seller’s Related Parties, on account of this Agreement or
on account of any covenant, undertaking or agreement contained in this
Agreement. 
 
34.           Governing Law. The parties expressly agree that this Agreement
shall be governed by, interpreted under, and construed and enforced in
accordance with the laws of the State of California.  In the event of any
dispute between Seller and Buyer, the parties agree that Orange County,
California shall be the venue for any mediation, arbitration or litigation
between the parties.


[Signature Page to Follow]

 
Page 19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
and Joint Escrow Instructions as of the date first above written.
 



SELLER:
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company



By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member



By:
Shopoff General Partner, LLC, a Delaware limited liability company, general
partner



By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager



By:
/s/ William A. Shopoff      
William A. Shopoff,
   
President and CEO
 



BUYER:
CV COMMUNITIES, LLC, a Delaware limited liability company



By:
/s/ Mark Buckland     
Mark Buckland, Authorized Representative
 




 
CV COMMUNITIES, LLC, a Delaware limited liability company



By:
/s/ August Belmont     
August Belmont, Authorized Representative
 



ESCROW HOLDER APPROVES THE ESCROW PROVISIONS AND SPECIFIC INSTRUCTIONS TO ESCROW
HOLDER SET FORTH IN THE FOREGOING AGREEMENT AND AGREES TO ACT IN ACCORDANCE
THEREWITH.


FIRST AMERICAN TITLE INSURANCE COMPANY


By:
/s/ Jeanne Gould   
Date:
March ___, 2011
 
Jeanne Gould, Senior Escrow Officer
     


 
Page 20

--------------------------------------------------------------------------------

 
 
LIST OF EXHBITS


A           Legal description of Property


B           Form of Grant Deed


C           Form of Non-Foreign Status


D           General Assignment
 
 
Page 21

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
DESCRIPTION OF REAL PROPERTY
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”


FORM OF GRANT DEED
 
 
 

--------------------------------------------------------------------------------

 
 
RECORDING REQUESTED BY:
First American Title Insurance Company


WHEN RECORDED RETURN TO:


MAIL TAX STATEMENTS TO:
 

--------------------------------------------------------------------------------

 
GRANT DEED


The undersigned grantor declares:  Documentary transfer tax is shown on the
accompanying statement and is not for public record.


FOR VALUE RECEIVED, the undersigned, SPT-LAKE ELSINORE HOLDING CO., LLC, a
Delaware limited liability company (“Grantor”), hereby grants to, CV
COMMUNITIES, LLC, a Delaware limited liability company (“Grantee”), all that
certain real property described on Exhibit “1” attached hereto and incorporated
herein by reference, together with any and all improvements, easements,
privileges and rights appurtenant thereto.


IN WITNESS WHEREOF, this Grant Deed has been executed as of April __, 2011.


GRANTOR:
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company



By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member



By:
Shopoff General Partner, LLC, a Delaware limited liability company, general
partner



By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager



By:
     
William A. Shopoff,
   
President and CEO
 

 
 
 

--------------------------------------------------------------------------------

 
 
State of California
County of Orange


On April __, 2011 before me,___________________________________, personally
appeared WILLIAM A. SHOPOFF, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Signature
 
  (Seal)

 
 
 

--------------------------------------------------------------------------------

 
 
SEPARATE STATEMENT OF
DOCUMENTARY TRANSFER TAX


NOT TO BE RECORDED
County Recorder
Riverside County, California


Ladies/Gentlemen:


In accordance with Revenue and Taxation Code Section 11932, it is requested that
this statement of documentary transfer tax due not be recorded with the attached
Deed, but affixed to the Deed after recordation and before return, as directed
on the Deed.


The Deed names the undersigned, SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware
limited liability company, as Grantor, and CV COMMUNITIES, LLC, a Delaware
limited liability company, as Grantee. The real property being transferred is
located in the County of Riverside, State of California.


The amount of documentary transfer tax due on the attached deed is
_____________________________ and No/100 Dollars ($______.00), computed on the
full value of the property.



 
Very truly yours,
     
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company



By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member



By:
Shopoff General Partner, LLC, a Delaware limited liability company, general
partner



By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager



By:
 
   
William A. Shopoff,
   
President and CEO
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “1”
 
LEGAL DESCRIPTION
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”
 
FORM OF CERTIFICATION OF NON-FOREIGN STATUS
 
 
 

--------------------------------------------------------------------------------

 
 
NONFOREIGN TRANSFEROR DECLARATION
 
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign
person.  To inform CV COMMUNITIES, LLC, a Delaware limited liability company
(“Transferee”), the transferee of the real property described on Schedule “1”
attached hereto and incorporated herein by this reference, that withholding of
tax is not required upon the disposition of the above-referenced real property
by SPT LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
(“Transferor”), the undersigned hereby declares the following on behalf of
Transferor:
 
1.             I am the Manager of Transferor, and I have the authority to
execute this declaration on behalf of Transferor.
 
2.             Transferor is not a foreign person (as those terms are defined in
the Internal Revenue Code and Income Tax Regulations).
 
3.             Transferor’s U. S. employer identification number is __________.
 
4.             Transferor’s office address is c/o Shopoff Advisors, LP, 8951
Research Drive, Irvine, California 92618.
 
5.             Transferor understands that this declaration may be disclosed to
the Internal Revenue Service by Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.
 
I declare under penalty of perjury that I have examined this declaration, and to
the best of my knowledge and belief it is true, correct and complete.
 
Executed this ____ day of April, 2011, at Irvine, California.
 

 
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company



By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member



By:
Shopoff General Partner, LLC, a Delaware limited liability company, general
partner



By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager



By:
     
William A. Shopoff,
   
President and CEO
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “D”
 
FORM OF GENERAL ASSIGNMENT
 
 
 

--------------------------------------------------------------------------------

 
 
GENERAL ASSIGNMENT


This General Assignment (this “Assignment”) is executed as of April __, 2011, by
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
(“Assignor”), in favor of CV COMMUNITIES, LLC, a Delaware limited liability
company (“Assignee”), with reference to the following:


RECITALS


A.           Concurrently herewith, Assignor is conveying to Assignee its
interest in the real property located in Riverside County, California, more
particularly described on Exhibit “1” attached hereto and by this reference made
a part hereof (the “Property”), pursuant to that certain Purchase and Sale
Agreement and Joint Escrow Instructions, dated as of March 1, 2011, by and
between Assignor, as “Seller,” and Assignee, as “Buyer” (the “Sale Agreement”).


B.           To the extent Assignor owns and/or holds certain intangible
property rights pertaining to the Property as more particularly described on
Exhibit “2” attached hereto (the “Intangible Rights”), Assignor has agreed to
assign the same to Assignee upon Assignee’s purchase of the Property, without
warranty.


C.           This Assignment is executed to effectuate the transfer to Assignee
of any and all of Assignor’s right, title and interest in and to the Intangible
Rights.


NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby agrees as follows:


1.           Assignment. Assignor hereby assigns to Assignee, without
representation, warranty or recourse, and Assignee hereby accepts on such basis,
Assignor’s right, title and interest in and to the Intangible Rights, if any.


2.           Governing Law. This Assignment shall be construed under and
enforced in accordance with the laws of the State of California.


3.           Further Assurances. Assignor agrees to execute and deliver to
Assignee, upon demand, such further documents, instruments and conveyances, and
shall take such further actions, as are necessary or desirable to effectuate
this Assignment.


4.           Professional Fees; Order of Reference. Any action or proceeding
brought to enforce or interpret any provision of this Assignment shall be
governed by the terms of the Sale Agreement sections entitled “Professional
Fees” and “Order of Reference” as if such sections were set forth in full
herein.


5.           Successors and Assigns. This Assignment shall inure to the benefit
of, and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Counterparts. This Assignment may be signed in multiple
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same instrument.


IN WITNESS WHEREOF, Assignor has executed this Assignment as of the date first
set forth above.


“ASSIGNOR”
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company



By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member



By:
Shopoff General Partner, LLC, a Delaware limited liability company, general
partner



By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager



By:
     
William A. Shopoff,
   
President and CEO
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “1”


LEGAL DESCRIPTION OF THE PROPERTY
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “2”


DESCRIPTION OF INTANGIBLE RIGHTS


Intangible Rights shall mean the following:


a.           Any and all certificates, utility will-serve letters, permits,
plans, name rights, applications, entitlements, development allocations and
other records, documents, maps, and development rights for the Property.


b.           Any zoning, use, occupancy and operating permits, and all other
permits, entitlements, licenses, approvals and certificates, but only to the
extent the same directly affect the Property.


c.           All maps, plans, specifications, environmental studies, soils,
geologic and seismic reports and studies, and related documents prepared in
connection with the development, construction and operation of any and all
improvements located on the Property.


d.           With respect to services and work product of consultants and design
professionals (including without limitation civil engineers, soils engineers,
hydrologists, geologists, geotechnical consultants, architects, land planning
consultants and environmental consultants) (collectively, “Design
Professionals”), all guarantees, indemnities, warranties provided by such Design
Professionals, and any and all rights, claims and causes of action against such
Design Professionals due to a substandard standard of care, negligence or
negligent error or omission in their conduct rendering services to Assignor. The
rights assigned in this paragraph are assigned only on a non-exclusive basis.
 
 
 

--------------------------------------------------------------------------------

 